ITEMID: 001-68328
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: DENISOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Aleksandr Nikolayevich Denisov, is a Ukrainian national, who was born in 1973 and lives in Dimitrov, the Donetsk Region.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 6 February 2001 the Dimitrov City Court ordered the Stakhanov State-owned mine to make an extraordinary grant to the applicant in the amount of UAH 19,745.42 by way of compensation for an occupational disability.
On 1 March 2001 the Dimitrov City Baillifs initiated the enforcement proceedings in the case.
On 11 March 2002 the Dimitrov City Department of Justice (відділ Державної виконавчої служби Димитровського міського управління юстиції) informed the applicant that it had received a writ of execution (виконавчий лист), dated 6 February 2001, on 2 March 2001 and that the total compensation received by the applicant to date had been UAH 8,500.
On 8 May 2002 the Dimitrov City Department of Justice informed the applicant that, in accordance with section 44 of the Law of Ukraine “on execution proceedings” (Про виконавче провадження), extraordinary grants should be paid as a matter of priority, applying the coefficients stipulated in the said Law. It further stated that the total compensation received by the applicant to date had been UAH 9,203.42.
The judgment was fully enforced in October 2002 and the enforcement proceedings were discontinued.
On 17 June 2003 the Dimitrov City Bailiffs sent the applicant the schedule of payments which had been made. It mentioned that, as from 6 February 2001, the applicant had been paid the whole amount of UAH 19,745.42 in 18 instalments (at least once a month).
On 19 July 2003 the applicant informed the Court that the full amount awarded by the judgment of 6 February 2001 had indeed been paid to him.
On 6 April 2004 the applicant, in response to a strike-out warning letter from the Registry requesting him to submit comments on the Government's observations, informed the Court, without giving any details that he wished to pursue his application.
